                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               (WESTERN DIVISION)

JAMES AND PHYLLIS SHAFFER,                )
                                          )                  CIVIL ACTION NO.:
                   Plaintiffs,            )
                                          )                  4:18-cv-00601-NKL
v.                                        )
                                          )
HEALTH ACQUISITION COMPANY, LLC,          )
EMPOWER H.I.S., LLC, PAUL L. NUSBAUM, )
STEVEN F. WHITE and JORGE A. PEREZ        )
                                          )
                  Defendants,             )
                                          )
HMC/CAH CONSOLIDATED, INC,                )
                                          )
                  Nominal-Defendant.      )
_________________________________________ )

MOTION TO DISMISS FIRST AMENDED COMPLAINT OR, IN THE ALTERNATIVE,
  MOTION FOR A MORE DEFINITE STATEMENT, BY DEFENDANTS HEALTH
  ACQUISITION COMPANY, LLC, EMPOWER H.I.S., LLC, PAUL L. NUSBAUM,
                STEVEN F. WHITE AND JORGE A. PEREZ

       TAKE NOTICE that Defendants Health Acquisition Company, LLC, Empower H.I.S.,

LLC, Paul L. Nusbaum, Steven F. White and Jorge A. Perez (collectively, “Defendants”), by and

through counsel, hereby move for an Order dismissing this matter pursuant to Fed. R. Civ. P.

12(b)(1), Fed. R. Civ. P. 12(b)(2), Fed. R. Civ. P. 12(b)(3) and Fed. R. Civ. P. 12(b)(6), relief

under Fed. R. Civ. P. 19, and/or for a more definite statement pursuant to Fed. R. Civ. P. 12(e).

       As grounds therefor, Defendants will rely upon the First Amended Complaint filed by

Plaintiff [D.E. #21] as well as Defendants’ Memorandum of Law submitted contemporaneously

with this Motion.




                                          Page 1 of 3
         Case 4:18-cv-00601-NKL Document 29 Filed 11/20/18 Page 1 of 3
       WHEREFORE, Defendants respectfully request the Court to grant the relief requested

herein, together with such other, further and different relief the Court deems just, proper and

equitable under the circumstances.

Respectfully submitted, this 20th day of November, 2018.

                                                     CHAPMAN AND COWHERD, P.C.
                                             By:   /s/ Lauren A. Horsman
                                                     Lauren A. Horsman – Mo Bar No. 60982
                                                     903 Jackson – P.O. Box 228
                                                     Chillicothe, MO 64601
                                                     Telephone: 660-646-0627
                                                     Telefax: 660-646-1105
                                                     E-mail: lhorsman@ccttlaw.com
                                                     ATTORNEY FOR DEFENDANTS
                                                     HEALTH ACQUISITION COMPANY,
                                                     LLC, EMPOWER H.I.S., LLC, PAUL L.
                                                     NUSBAUM, STEVEN F. WHITE and
                                                     JORGE A. PEREZ


                                                     FMS LAWYER PL

                                             By:   /s/ Frank Smith
                                                     Frank Smith – FL Bar No. 069681
                                                     9900 Stirling Road, Suite 226
                                                     Cooper City, FL 33024
                                                     Telephone: 954-985-1400
                                                     Telefax: 954-241-6947
                                                     Email: frank.smith@fmslawyer.com
                                                     ATTORNEY FOR DEFENDANTS
                                                     HEALTH ACQUISITION COMPANY,
                                                     LLC, EMPOWER H.I.S., LLC, PAUL L.
                                                     NUSBAUM, STEVEN F. WHITE and
                                                     JORGE A. PEREZ
                                                     Admitted Pro Hac Vice

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served electronically via

the Court’s ECF system to:

                          COUNSEL OF RECORD FOR PLAINTIFFS


                                          Page 2 of 3
         Case 4:18-cv-00601-NKL Document 29 Filed 11/20/18 Page 2 of 3
This 20th day of November, 2018.

                                            CHAPMAN AND COWHERD, P.C.
                                     By:   /s/ Lauren A. Horsman
                                             Lauren A. Horsman




                                   Page 3 of 3
        Case 4:18-cv-00601-NKL Document 29 Filed 11/20/18 Page 3 of 3
